UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


        UNITED STATES OF AMERICA,
                                                          Crim. Action No. 17-cr-00212 (BAH)
                         v.
                                                          Chief Judge Beryl A. Howell
        ERWIN PERNELL PETTAWAY,

                       Defendant.


                                               ORDER

       Upon consideration of defendant Erwin Pernell Pettaway’s Motion to Dismiss

Indictment, ECF No. 14, the related legal memoranda in support of and opposition to this

motion, the arguments presented at the motions hearing, and the entire record herein, for the

reasons set out in the accompanying Memorandum Opinion, it is hereby

       ORDERED that the defendant’s Motion to Dismiss Indictment is DENIED.

       SO ORDERED.



       This is a final and appealable order.



       Date: March 1, 2018



                                                     __________________________
                                                     BERYL A. HOWELL
                                                     Chief Judge